Citation Nr: 0834583	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-39 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent disabling for degenerative joint disease of the 
lumbar spine.

2.  Entitlement to an increased evaluation in excess of 10 
percent disabling for degenerative joint disease of the 
thoracic spine.

3.  Entitlement to an increased evaluation in excess of 10 
percent disabling for degenerative joint disease and 
chondromalacia of  the left knee.

4.  Entitlement to an increased evaluation in excess of 10 
percent disabling for degenerative joint disease and 
chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 20 percent evaluation for degenerative 
joint disease of the lumbar spine; but also assigned a 
separate 10 percent rating for degenerative joint disease of 
the thoracic spine.  In that decision, the RO also continued 
10 percent evaluations assigned for degenerative joint 
disease and patellar chondromalacia of the left and right 
knees.

In his substantive appeal (VA Form 9), received in December 
2006, the veteran requested a video-conference hearing.  In 
August 2005, the veteran indicated that he no longer wanted a 
hearing.  The veteran's hearing request is therefore deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected lumbar and thoracic spine 
disabilities are manifested by forward flexion of the 
thoracolumbar spine limited to an average of 66 degrees with 
pain throughout the range of motion.

2.  The veteran's bilateral knee disabilities are manifested 
by complaints of pain without evidence of limitation of 
extension or limitation of flexion to more than 60 degrees, 
and without evidence of instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for degenerative joint disease of the lumbar spine are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5242 
(2007).  

2.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease of the thoracic spine are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5242 
(2007).  

3.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease and chondromalacia of the left 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5260, 5261, 5262 (2007).  

4.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease and chondromalacia of right 
knee are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5258, 5260, 5261, 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regards to the veteran's claim for an increased rating 
for disabilities of the back and bilateral knees, VCAA 
letters dated in April 2003 and October 2004 fully satisfied 
the duty to notify provisions elements 2, 3, and 4.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187; Pelegrini II.  In order to 
satisfy the first Pelegrini II element for an increased 
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson,
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
at 889.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007). 

In the previously referenced VCAA letters, the RO requested 
that the veteran provide evidence describing how degenerative 
joint disease of the back and bilateral knees had worsened.  
In a November 2006 letter, he was advised that the evidence 
considered in evaluating his claim included the impact of his 
condition and symptoms on his employment.  During VA 
examination, he was also asked as to the effect of his 
disability on daily life.  The Board finds that based on 
these letters, and the questions asked on examination, a 
reasonable person would have known what evidence was needed 
to substantiate the claim with respect to the first element, 
and any failure to provide him with adequate notice is not 
prejudicial. See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores.

As to the second element, the Board notes that the veteran is 
service connected for degenerative joint disease of the back 
and bilateral knees.  While notification of the specific 
rating criteria was provided in the November 2006 statement 
of the case (SOC) and not a specific preadjudicative notice 
letter, both the veteran and his representative have 
demonstrated actual knowledge of the rating criteria used to 
evaluate the veteran's degenerative joint disease of the back 
and bilateral knees.  See June 2005 statement in support of 
claim.  Thus, no useful purpose would be served in remanding 
these matters for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was also provided with the November 2006 
statement of the case in which it was noted that a disability 
rating would be determined by application of the ratings 
schedule and relevant Diagnostic Codes based on the extent 
and duration of the signs and symptoms of his disability and 
their impact on his employment and daily life.  See Vazquez-
Flores; Sanders, supra.  The notice also corrected any 
deficiencies as to the requirements of Dingess v. Nicholson, 
19 Vet. App. 473, 490 (2006), with respect to the disability 
rating and effective date elements of a claim.

As to the fourth element, the November 2006 SOC also included 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id. 

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App.121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).
The RO provided the veteran with examinations his back and 
bilateral knees in October 2004 and most recently in 
September 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disabilities since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  
See VAOPGCPREC 11-95.  The Board finds these examination 
reports are thorough and consistent with contemporaneous VA 
treatment records.  The examinations in this case are 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision.




Increased ratings-in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Service-connected back disability

The veteran contends the currently assigned evaluation does 
not adequately reflect the severity of his back disability.  

The Board notes that the veteran's service-connected lumbar 
spine and thoracic spine disabilities are currently evaluated 
separately as 20 percent and 10 percent disabling 
respectively, pursuant to Diagnostic Code 5242.  

Preliminarily, the Board points out that, under Diagnostic 
Code 5242, (degenerative arthritis of the spine (Diagnostic 
Code 5242) is evaluated pursuant to the General Rating 
Formula for Disease and Injuries of the Spine, which applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height.  A 20 percent evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  

Note (6) under that code provides that disability of the 
thoracolumbar spine will be rated separately from disability 
of the cervical spine.  However, it appears clear from the 
rating criteria that disability of the thoracic and lumbar 
spine are to be rated as one disease entity, and the rating 
criteria specifically combines those areas of the spine in 
measuring limitation of motion.  Consequently, 
notwithstanding the RO's assignment of separate ratings in 
the past, the Board finds that rating these disabilities 
separately is prohibited under the applicable rating 
criteria.  Thus, in order to warrant a higher disability 
rating under Diagnostic Code 5242 for the thoracolumbar 
spine, the veteran's disability must more closely approximate 
the criteria for a 40 percent rating or higher.

The Board is cognizant that VA regulations, set forth at 38 
C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of 
functional impairment due to pain on motion when evaluating 
the severity of a musculoskeletal disability.  The Court has 
held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. § 
4.40 (2007).

In evaluating the veteran's disability under the general 
rating formula for diseases of the spine, the Board found the 
most probative evidence to be the reports of VA examinations 
conducted in October 2004 and September 2007, and the private 
treatment records dated throughout the pendency of this 
appeal.

In this regard, the Board notes that the October 2004 VA 
examination revealed forward flexion of 75 with pain 
beginning at 75 and ending at 75, extension pain which began 
at 15 and ended at 15, left lateral flexion 0 to 20, right 
lateral flexion 0 to 20, left lateral rotation 0 to 25 with 
pain beginning at 20 and ending at 25, right lateral rotation 
0 to 25 with pain beginning at 20 and ending at 25.  The 
examiner found evidence of degenerative disc disease in the 
lumbar spine, but there was no evidence of neurological 
manifestations in either lower extremity, and no evidence of 
episodes so incapacitating as to result in bedrest having 
been described by a physician.  The veteran reported 
increasing limitations related to pain and stiffness, but 
reported that he was able to deal with it while working as a 
driver by getting out of the car frequently to stretch, and 
he was still able to perform activities of daily living.

A January 2007 private treatment and February 2007 private 
opinion letter both records reflect that the veteran 
demonstrated forward bending of 75%.  Applying VA regulations 
for normal forward flexion of the thoracumblar spine (0 to 90 
degrees), this results in a conversion to 68 degrees of 
forward bending.

The subsequent September 2007 VA examination reveals that 
active and passive range of motion on forward flexion was 0 
to 55 degrees with pain at 25 degrees.  Active and passive 
range of motion on extension was 0 to 15 degrees with pain 
beginning at 10 degrees.  Active and passive range of motion 
on lateral flexion of the right side was 0 to 15 degrees with 
pain beginning at 10 degrees.  Active and passive range of 
motion of lateral flexion on the left side was 0 to 10 
degrees with pain on motion beginning at 5 degrees.  Active 
and passive range of motion on lateral rotation to left and 
the right was 0 to 15 degrees with pain beginning at 5 
degrees.  Pain was also noted after repetitive use.  X-rays 
confirm moderate to severe degenerative disc disease of the 
dorsal spine as well as degenerative arthritis and 
degenerative disc disease of the lumbar spine.  However, it 
was specifically noted that there was no radiation of pain, 
and there was no other suggestion of radiculopathy in either 
lower extremity.  Motor and reflex examination of the lower 
extremity, and some slight sensory loss was noted in the left 
leg, which was attributed to edema related to deep vein 
thrombosis.  

Based on the aforementioned findings the Board concludes that 
the disability picture associated with the veteran's back 
disability does not meet or more nearly approximate the 
criteria for a 40 percent evaluation.  Both the private and 
the VA examinations revealed no evidence of forward flexion 
limited to 30 degrees or less in the thoracolumbar spine, and 
there is no suggestion of either favorable or unfavorable 
ankylosis of the spine.  The Board has considered the 
veteran's complaints of pain and impairment related to his 
disability, including the reports of increased symptoms 
following repetitive use.  See Deluca, supra.  However, there 
were no changes shown on examination on range of motion 
testing that would support a higher rating.  In short, the 
overall objective evidence does not support an evaluation 
greater than 20 percent based on functional impairment in the 
thoracolumbar spine due to pain on motion and other factors.  

As review of the medical evidence does show findings of 
degenerative disc disease, the Board has considered rating 
his back disability based on incapacitating episodes pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  However, 
although private treatment records do contain numerous 
clinical findings that describe the veteran's back pain as 
intolerable or severe, there is no indication in these 
records of his having been prescribed bedrest by his treating 
physician.  In the reports of VA examination, there is also 
no indication that the veteran has ever been prescribed 
bedrest by a physician as a result of his service-connected 
back disability.  

Similarly, review of the medical evidence does not reflect 
objective neurologic abnormalities associated with the 
veteran's service-connected spine disability warranting 
separate evaluation.  As noted, the veteran did not report 
any radiating pain or other symptoms during VA examination, 
and no clinical findings of radiculopathy were noted.  There 
were also no findings of bowel or bladder impairment related 
to his spine disability.

The Board has considered all evidence of record and finds 
that at no time during the appeal period has the veteran's 
service-connected back disability been more than 20 percent 
disabling.  As such, staged ratings are not warranted.  See 
Fenderson, Hart, supra.
 
Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski,
1 Vet. App. 589 (1991).  Though the veteran has indicated the 
arthritis in his back results in some work restrictions, 
objective evidence does not establish that this disability 
causes a marked interference with employment beyond that 
contemplated in the schedular standards.  During his initial 
VA examination, the veteran explained that his back bothered 
him a great deal while driving for work, but that he was able 
to deal with it by stopping frequently to get out and 
stretch.  During his subsequent VA examination, he noted that 
driving long distances had become too difficult, but that he 
was able to change his duties to office work, which allowed 
more frequent change of position.  Overall, the Board does 
not find an unusual disability picture and referral for 
extraschedular evaluation is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Service-connected bilateral knee disability

The veteran also contends that the currently assigned 
evaluation does not adequately reflect the severity of his 
bilateral knee disability.  

The veteran's right and left knee disabilities are rated 
pursuant to Diagnostic Code 5010.  Under this provision, 
traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).  

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  

On VA examination in October 2004, the veteran reported that 
pain and crepitus worsened with prolonged standing or 
walking.  On physical examination, gait and weight bearing 
were notes as normal.  Range of motion testing was from 0 to 
140 degrees bilaterally and pain free.  Muscle strength was 
maintained and there was no instability or tenderness found, 
though crepitus was found bilaterally with range of motion.  
There was no evidence of any additional limitation due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  

In a June 2005 letter private examiner, A.B., indicated that 
the veteran reported trouble with his right knee which caused 
him severe trouble standing from a sitting position and 
difficulty with walking.  Another June 2005 private examiner 
indicated that the veteran reported problems with his right 
knee, specifically when going up and down stairs.  He also 
reported that he had experienced more swelling and that it 
sometimes feels that his knee would almost give away.  He was 
found to carry 1+ interarticular effusion, but was also found 
to be ligamentously stable with negative anterior and 
posterior drawer and negative Lachman's.  The veteran denied 
that his knee pops out of joint or locks. 

On VA examination in September 2007, the veteran reported 
that he was only able to stand 15-30 minutes at a time and 
that he was able to walk more than 1/4 mile but less than 1 
mile.  He also reported recurrent pain and stiffness.  
However, the VA examiner indicated that there was no evidence 
of deformity, giving away, instability, weakness, 
dislocation, subluxation, locking, effusion, flare-ups, or 
inflammation.  On physical examination his gait was found to 
be normal and with normal weight bearing.  No loss of bone or 
part of a bone was noted, though tenderness and painful 
movement was.  Finally, the examiner found no crepitation, 
masses behind either knee, clicks or snaps, grinding, or 
instability.  X-rays showed mild degenerative arthritis and 
calcification. 

Flexion of the right knee on active range of motion was 0 to 
120 degrees with pain beginning at 90 degrees.  Passive range 
of motion was 0 to 125 degrees with pain beginning at 90 
degrees.  Extension of the right knee on both active and 
passive range of motion was 90 to 0 degrees.  There was no 
loss of motion after repetitive use.  Flexion of the left 
knee on active and passive range of motion was 0 to 110 
degrees, with pain beginning at 90 degrees.  Extension of 
left knee on both active and passive range of motion was 90 
to 0 degrees.  There was no loss of motion after repetitive 
use. 

The Board concludes that the aforementioned findings do not 
support increased evaluations for either knee based under 
Diagnostic Codes 5260 or 5261.  Even taking into account 
additional limitation caused by pain, there is no evidence of 
any limitation of extension, and no evidence of flexion 
limited to 60 degrees or more.  Objective evidence does not 
show further increased limitation of motion or change in 
function following repetitive use.  Though there is evidence 
of crepitus, strength of both knees is normal and there are 
no objective findings of atrophy, swelling, or other 
deformity.  Thus, the Board does not find adequate pathology 
to support evaluations greater than 10 percent based on 
functional impairment due to pain or other factors.  See 
Deluca, supra.  

The Board recognizes that separate ratings under Diagnostic 
Codes 5260 and 5261 may be assigned for disability of the 
same joint, if none of the symptomatology on which each 
rating is based is duplicative or overlapping.  See 
VAOPGCPREC 9-04 (2004).  As noted, however, the veteran does 
not have a compensable limitation of motion as to either 
extension or flexion so as to warrant separate ratings.  

Review of the evidence also does not show recurrent 
subluxation or lateral instability of the knees.  As noted, 
the October 2004 VA examination revealed no instability, and 
the September 2007 VA examination report specifically 
indicates that there is no evidence of either instability or 
subluxation.  Thus evaluating the veteran's service-connected 
knee disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, is noted warranted.  

The Board has also considered entitlement to evaluations 
greater than 10 percent under Diagnostic Codes 5256 
(ankylosis); 5258 (cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint), and 5262 (impairment of the tibia and fibula).  
However, there is no medical evidence of ankylosis in the 
knee joints, dislocation, or impairment of the tibia and 
fibula.  Consequently, these codes are not for application.  
On review, the Board finds that the criteria for initial 
evaluations greater than 10 percent for the right and left 
knee disabilities are not met.  

Regarding the veteran's claims for increase decided herein, 
the Board has reviewed the evidence of record and does not 
find any basis for assigning staged ratings. 
See Hart, supra.  

Additionally, the Board has considered 38 C.F.R. 
§ 3.321(b)(1) for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  On review, objective 
evidence does not show that the listed disabilities require 
frequent hospitalization or cause a marked interference with 
employment beyond that contemplated in the schedular 
standards.  In this regard, the Board acknowledges the 
September 2007 VA opinion that the veteran's bilateral knee 
disability has significant effects on occupational 
activities; however, it was also noted that most of his 
problems at work came from being in a position that required 
driving long distances, and that he had recently changed to a 
desk job that allowed for frequent changes of position.  The 
Board believes that the regular schedular standards and the 
assigned 10 percent disability ratings adequately compensates 
the veteran for any adverse impact caused by his knee 
disabilities.  Consequently, the Board further finds that 
referral for extraschedular consideration is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the thoracic spine is denied.

Entitlement to evaluation in excess of 10 percent 
degenerative joint disease and chondromalacia of the left 
knee is denied.

Entitlement to evaluation in excess of 10 percent 
degenerative joint disease and chondromalacia of the right 
knee is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


